It appears that John Weyer was riding in T. C. Duncanson’s automobile on October 10, 1923, near .Hillsboro, Ohio, and that upon running into a pile of loose stone the car swerved into a ditch and thereupon Weyer’s eye was injured by the broken glass.
The trial in the Fayette Common Pleas resulted in a verdict for Duncanson and the judgment thereon was affirmed by the Court of Appeals.
Weyer, in the Supreme Court, contends that prejudicial error was committed by the court’s refusal to charge as follows:
1. It was the duty of the defendant in driving his car at night, to drive his car at such a rate of speed, and to keep it under such control, that if there was an obstruction in the road he could stop his car within the distance that the obstruction could be seen from the lights on his machine.
2. It was the duty of the defendant, in driving his car on the public highway at night when he must depend upon the light from his machine to see the condition of the highway,' to keep his car under such control that he could stop or avoid an obstruction thereon within the range of the light produced by the lamps on his automobile, and failure on hfs part to keep his car under such control is negligence.